                  Case 1:13-cv-08916-WHP Document 324-1 Filed 02/12/21 Page 1 of 3


                                                                                                         Invoice Date
INVOICE                                                                                                  1/29/2021

                                                                                                         Invoice Number
                                                                                                         5560618




Bill To:         Ms. Elena Tenchikova Esq.                                         Reference #:             1425032706 - Rep# 12
                 New York City Housing Authority                                   Billing Specialist:      Rovira, Lindsay
                 250 Broadway                                                      Email:                   lrovira@jamsadr.com
                 9th Floor                                                         Telephone:               949-224-4632
                 New York, NY 10007                                                Employer ID:             XX-XXXXXXX
                 US



RE: Baez, Maribel vs. New York City Housing Authority                              Neutral(s):     Hon. James Francis IV (Ret.)
Representing: New York City Housing Authority                                      Hearing Type: COURT REFERENCE                           GC



                                                                                                           Total    Parties         Your
  Date / Time    Description                                            Hours         Rate/Hr.             Billed   Billed          Share

1/4/21          Hon. James C Francis IV                                   1.30         $500.00            $650.00      1          $650.00
                1/4/2021 - Regular call with OMAR, IMA,
                federal monitor re roof fan project,
                asbestos issue, etc.
1/5/21          Hon. James C Francis IV                                   1.30         $500.00            $650.00      1          $650.00
                1/5/2021 - Review invoices and time
                records for IMA, IDA, Ombudsperson;
                Draft and ﬁle letter with court re same;
                Email NYCHA re same; Review email from
                IDA re OCC and respond
1/6/21          Hon. James C Francis IV                                   0.90         $500.00            $450.00      1          $450.00
                1/6/2021 - Call with plaintiffs re roof fan
                project, in-apartment work,
                communications with independents, RAD/
                PACT projects, etc.
1/7/21          Hon. James C Francis IV                                   0.20         $500.00            $100.00      1          $100.00
                1/7/2021 - Review IMA emails; Review
                federal monitor email to NYCHA & NYCHA
                response; Send email to IMA
1/8/21          Hon. James C Francis IV                                   0.10         $500.00             $50.00      1           $50.00
                1/8/2021 - Review email from IDA re OCC
                support and respond
1/11/21         Hon. James C Francis IV                                   0.10         $500.00             $50.00      1           $50.00
                1/11/2021 - Email to NYCHA, etc. re OMAR
                meeting; Review responses
1/13/21         Hon. James C Francis IV                                   0.10         $500.00             $50.00      1           $50.00
                1/13/2021 - Emails with IDA re project re
                RAD/PACT conversions




              Invoice total is based on the fee split agreed upon by all parties. If the case cancels or continues, fees are due per our
cancellation and continuance policy. Please make checks payable to JAMS, Inc. For Arbitration Cases, please contact your case manager for
due date, otherwise, payment is due upon receipt.
                                                           Click here to pay
                           Standard mail:                                                      Overnight mail:
                          P.O. Box 845402                                             18881 Von Karman Ave. Suite 350
                       Los Angeles, CA 90084                                                  Irvine, CA 92612

Printed on 2/9/2021 / 1425032706   - Rep# 12                                                                                      1 of 3
                  Case 1:13-cv-08916-WHP Document 324-1 Filed 02/12/21 Page 2 of 3


                                                                                                     Invoice Date
INVOICE                                                                                              1/29/2021

                                                                                                     Invoice Number
                                                                                                     5560618
                                                                                                         Total    Parties          Your
  Date / Time    Description                                            Hours         Rate/Hr.           Billed   Billed           Share

1/14/21         Hon. James C Francis IV                                   0.50         $500.00         $250.00       1           $250.00
                1/14/2021 - Review joint proposal for OCC
                support costs & NYCHA comments; Emails
                with IDA
1/19/21         Hon. James C Francis IV                                   0.30         $500.00         $150.00       1           $150.00
                1/19/2021 - Review NYCHA modiﬁcations
                to OCC support proposal
1/19/21         Hon. James C Francis IV                                   0.75         $500.00         $375.00       1           $375.00
                1/19/2021 - Call with parties, IDA,
                Ombudsperson re draft proposal for OCC
                support
1/19/21         Hon. James C Francis IV                                   0.90         $500.00         $450.00       1           $450.00
                1/19/2021 - OMAR conference call re
                asbestos progress, IMA proposal
1/20/21         Hon. James C Francis IV                                   0.40         $500.00         $200.00       1           $200.00
                1/20/2021 - Review NYCHA, plaintiffs and
                Stout revisions to OCC support proposal
1/21/21         Hon. James C Francis IV                                   0.40         $500.00         $200.00       1           $200.00
                1/21/2021 - Call with plaintiffs re PACT/
                RAD
1/21/21         Hon. James C Francis IV                                   0.70         $500.00         $350.00       1           $350.00
                1/21/2021 - Review email from IMA;
                Review ﬁnal joint proposal for OCC
                support; Email IDA & Ombudsperson and
                review responses; Review email from IMA
1/21/21         Hon. James C Francis IV                                   0.75         $500.00         $375.00       1           $375.00
                1/21/2021 - Call with IMA re asbestos
                issues, etc.
1/21/21         Hon. James C Francis IV                                   1.10         $500.00         $550.00       1           $550.00
                1/21/2021 - Review and approve IDA, IMA,
                Ombudsperson invoices; Email to NYCHA;
                Draft letter to court and submit materials
                on PACER
1/22/21         Hon. James C Francis IV                                   0.60         $500.00         $300.00       1           $300.00
                1/22/2021 - Prep for call with NYCHA;
                review and respond to emails from IDA,
                IMA, NYCHA
1/22/21         Hon. James C Francis IV                                   1.10         $500.00         $550.00       1           $550.00
                1/22/2021 - Call with NYCHA re roof fans,
                asbestos, RAD/PACT, leak standard
                procedure, etc.
1/25/21         Hon. James C Francis IV                                   0.30         $500.00         $150.00       1           $150.00
                1/25/2021 - Review NYCHA, IMA, and
                plaintiffs' emails re PACT
1/25/21         Hon. James C Francis IV                                   0.30         $500.00         $150.00       1           $150.00
                1/25/2021 - Call with IDA re leak standard
                procedure pilot


              Invoice total is based on the fee split agreed upon by all parties. If the case cancels or continues, fees are due per our
cancellation and continuance policy. Please make checks payable to JAMS, Inc. For Arbitration Cases, please contact your case manager for
due date, otherwise, payment is due upon receipt.
                                                            Click here to pay
                           Standard mail:                                                      Overnight mail:
                          P.O. Box 845402                                             18881 Von Karman Ave. Suite 350
                       Los Angeles, CA 90084                                                  Irvine, CA 92612

Printed on 2/9/2021 / 1425032706   - Rep# 12                                                                                     2 of 3
                  Case 1:13-cv-08916-WHP Document 324-1 Filed 02/12/21 Page 3 of 3


                                                                                                     Invoice Date
INVOICE                                                                                              1/29/2021

                                                                                                     Invoice Number
                                                                                                     5560618
                                                                                                         Total     Parties         Your
  Date / Time    Description                                            Hours         Rate/Hr.           Billed    Billed          Share

1/26/21         Hon. James C Francis IV                                   0.50         $500.00         $250.00        1          $250.00
                1/26/2021 - Review leak standard
                procedure pilot report and review agenda
                items for conference
1/26/21         Hon. James C Francis IV                                   2.20         $500.00       $1,100.00        1        $1,100.00
                1/26/2021 - All-party conference call re
                roof fan project, in-unit ventilation work,
                leak standard procedure, resident
                outreach, etc.

                                                                                         Fees                                  $7,400.00




                                                                                                            Fees               $7,400.00

                                                                                                  Invoice Total                $7,400.00

                                                                                                 Account Balance at 2/9/2021 $8,250.00




              Invoice total is based on the fee split agreed upon by all parties. If the case cancels or continues, fees are due per our
cancellation and continuance policy. Please make checks payable to JAMS, Inc. For Arbitration Cases, please contact your case manager for
due date, otherwise, payment is due upon receipt.
                                                           Click here to pay
                           Standard mail:                                                      Overnight mail:
                          P.O. Box 845402                                             18881 Von Karman Ave. Suite 350
                       Los Angeles, CA 90084                                                  Irvine, CA 92612

Printed on 2/9/2021 / 1425032706   - Rep# 12                                                                                     3 of 3
